Citation Nr: 0812622	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1955 to December 1956 and from February 1957 to 
February 1961.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Waco RO.  In January 2006, the veteran 
requested a Travel Board hearing; he later withdrew the 
request.  In March 2008, he submitted a waiver of initial RO 
consideration of additional evidence received after the most 
recent supplemental statement of the case (SSOC).  

The veteran had also initialed an appeal of a denial of 
service connection for bilateral hearing loss.  However, his 
substantive appeal was limited to the issues being addressed, 
and the matter of entitlement to service connection for 
bilateral hearing loss is not before the Board.  


FINDINGS OF FACT

1.  It is reasonably shown that the veteran's bilateral pes 
planus had its onset in service.

2.  Tinnitus was not manifested in service and a 
preponderance of the evidence is against a finding that any 
current tinnitus is related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for bilateral pes planus.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

A June 2005 letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claim, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  He was also advised to submit evidence in his 
possession.  March 2006 correspondence provided notice 
regarding disability ratings and effective dates of awards.  

A November 2005 statement of the case (SOC) and SSOCs in 
February 2006, March 2006, December 2006, and March 2007  
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
the claims.  While complete notice was not provided prior to 
the initial adjudication of these claims, such defect does 
not affect the essential fairness of the adjudication 
process.  He has received all critical notice, and has had 
ample opportunity to participate in the adjudicatory process.  
The claims were readjudicated (in March 2007) after all 
critical notice was provided.  He is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier, nor is it otherwise alleged.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The veteran's available service medical records (SMRs) are 
associated with his claims file, and VA obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The veteran was afforded a VA examination.  VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of these claims. 

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

III. Analysis

A. Bilateral Pes Planus

The veteran had two periods of active duty.  While his SMRs 
from his second period of service appear complete, such is 
not the case with those from his first period of service 
since the enlistment and separation examination reports from 
that period of service are not associated with he claims 
file.  When complete SMRs cannot be obtained, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

The veteran is presumed sound as to flat feet on entry in 
service in January 1955.  Notably, while his enlistment 
examination report is unavailable, he was neither 
disqualified from service, nor placed on profile on 
enlistment due to flat feet.  The enlistment examination 
report for the veteran's second period of service notes he 
had bilateral pes planus which was treated during his first 
period of service due to pain associated with marching.  It 
was also noted that the problem was alleviated with arch 
supports.  His separation examination from his second period 
of service also found bilateral pes planus.  

Postservice records noted bilateral foot complaints and 
diagnoses of bilateral pes planus.  2003 to 2006 VA treatment 
records note complaints of left arch pain and pes planus.  On 
June 2006 VA examination, the claims file was reviewed and 
the veteran's feet were examined.  The diagnosis was 
bilateral pes planus.

The veteran essentially contends that he developed bilateral 
pes planus during his first period of service and that the 
disability was aggravated by his second period of service.  
The veteran's service enlistment examination from his first 
period of service would be the best indication of whether he 
entered service with bilateral pes planus, but, as noted, 
that record is not available.  Since there are no sources 
other than the National Personnel Records Center (NPRC) that 
would maintain that record, further attempts to obtain it 
would be futile.  Thus, the Board must look to the other 
evidence of record to determine the onset of his disability.  
His claim indicated that his bilateral pes planus began in 
1955, which was during his first year of service.  The 
available SMRs note that he was treated for bilateral foot 
pain due to pes planus during the first period of service.  
Notably, the records do not suggest that pes planus pre-
existed his first period of service.  

The Board finds the veteran's statements regarding the onset 
of his bilateral pes planus credible and consistent with the 
earliest available evidence of pes planus of record (which is 
fairly proximate to the alleged time of onset).  Resolving 
any remaining reasonable doubt in the veteran's favor, the 
Board concludes that his bilateral pes planus had its onset 
in service, and that service connection for such disability 
is warranted.

B. Tinnitus

The veteran's available SMRs are silent for complaints, 
findings, or diagnosis of tinnitus.  Since the veteran has 
reported that he did not seek treatment for his ears in 
service, a search for alternate source records of such 
treatment is not necessary. 

The veteran contends that exposure to weapons training noise 
in service, without the use of ear plugs, caused his 
tinnitus.  He recalls a specific incident when a recoilless 
rifle was fired without prior warning to insert ear plugs, 
and indicates that his ears rang for over two hours after 
that incident.

The veteran's military occupational specialties (MOS) were 
light weapons infantry (first period of service) and 
accounting and financial specialist (second period of 
service).  In light of his MOS for his first period of 
service, it may be conceded that he was exposed to noise 
trauma during that period of service.  However, noise 
exposure alone is not sufficient to establish service 
connection for tinnitus.  It must also be shown both that the 
veteran has chronic (persistent) tinnitus disability, and 
that such disability is related to an event, injury, or 
disease in service (here, noise trauma).

On May 2006 VA examination, the veteran reported an incident 
in service when he was not wearing ear protection and a 
recoilless rifle was fired.  He reported that he had ringing 
in his ears for one to two days after that event, and that 
there was no recurrence of the ringing since that time.  The 
veteran denied a history of tinnitus, which included ringing, 
buzzing, or any other type of head noise.  Although the 
physician did not have the claims file at the time, he 
indicated that the incident in service was a single 
occurrence and that there was no evidence of a chronic 
disorder.  In an August 2006 addendum, the physician stated 
that he reviewed the file and reiterated that the veteran did 
not complain of tinnitus.  He opined that even if the veteran 
had current complaints of tinnitus, such would not be related 
to his military service or any service event that involved 
the firing of weapons.

A November 2006 VA record notes that the veteran reported 
having ringing in his ears as a result of rifle training in 
service.  

Inasmuch as the diagnosis of tinnitus, generally, is based on 
subjective reports (as there is no reliable testing for such 
disability), despite the veteran's earlier denials of ringing 
in his ears, because he now states he has persistent ringing, 
it may be conceded that he has such disability.  
Consequently, the remaining factor that must be established 
to substantiate his claim of service connection for tinnitus 
is that there must be competent evidence of a nexus between 
the current tinnitus and event/noise trauma injury in service 
that is the alleged etiology for such disability.  The only 
competent evidence of record in this matter is the opinion of 
the May 2006 VA examiner, who indicated in an August 2006 
addendum to the examination report that the veteran's 
tinnitus is not related to his service.  The Board finds this 
opinion probative (it was based on examination of the veteran 
and review of his claims file, and included the rationale 
that there were no complaints of tinnitus in service (as 
apparently would be expected)) and persuasive.  
Significantly, there is no competent (medical opinion) 
evidence to the contrary.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.


ORDER

Service connection for bilateral pes planus is granted.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


